           Case 1:20-cv-00560-EPG Document 9 Filed 04/21/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES ARTHUR CASEY,                              Case No. 1:20-cv-00560-EPG (PC)
12                   Plaintiff,                       ORDER FOR PLAINTIFF TO SHOW CAUSE
13           v.                                       WHY THIS ACTION SHOULD NOT BE
                                                      DISMISSED WITHOUT PREJUDICE FOR
14   J. TRUILLO, et al.,                              FAILURE TO EXHAUST
                         Defendants.
15                                                    THIRTY-DAY DEADLINE
16

17

18            James Arthur Casey (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the
20   complaint commencing this action on April 14, 2020. (ECF No. 1).
21            It appears from the face of the complaint that Plaintiff did not exhaust his available
22   administrative remedies before filing this action. Plaintiff appears to admit the administrative
23   process was available, and that he did not submit his appeal to the highest level. (Id. at 5 & 6).
24            Accordingly, the Court will order Plaintiff to file a response within thirty days, explaining
25   why this action should not be dismissed for failure to exhaust available administrative remedies.
26   Such a dismissal would be without prejudice, so that Plaintiff may be able to refile the action after
27   exhausting administrative remedies, to the extent those remedies are still available to him.
28   ///
                                                        1
        Case 1:20-cv-00560-EPG Document 9 Filed 04/21/20 Page 2 of 4

 1      I.       LEGAL STANDARDS
 2           “The California prison grievance system has three levels of review; an inmate exhausts
 3   administrative remedies by obtaining a decision at each level.” Reyes v. Smith, 810 F.3d 654,
 4   657 (9th Cir. 2016) (citing Cal. Code Regs. tit. 15, § 3084.1(b) (2011) & Harvey v. Jordan, 605
 5   F.3d 681, 683 (9th Cir. 2010)). See also Cal. Code Regs. tit. 15, § 3084.7(d)(3) (“The third level
 6   review constitutes the decision of the Secretary of the California Department of Corrections and
 7   Rehabilitation on an appeal, and shall be conducted by a designated representative under the
 8   supervision of the third level Appeals Chief or equivalent. The third level of review exhausts
 9   administrative remedies….”).
10           Section 1997e(a) of the Prison Litigation Reform Act of 1995 (“PLRA”) provides that
11   “[n]o action shall be brought with respect to prison conditions under [42 U.S.C. § 1983], or any
12   other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until
13   such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).
14           Prisoners are required to exhaust the available administrative remedies prior to filing suit.
15   Jones v. Bock, 549 U.S. 199, 211 (2007); McKinney v. Carey, 311 F.3d 1198, 1199-1201 (9th
16   Cir. 2002) (per curiam). The exhaustion requirement applies to all prisoner suits relating to
17   prison life. Porter v. Nussle, 534 U.S. 516, 532 (2002). Exhaustion is required regardless of the
18   relief sought by the prisoner and regardless of the relief offered by the process, unless “the
19   relevant administrative procedure lacks authority to provide any relief or to take any action
20   whatsoever in response to a complaint.” Booth v. Churner, 532 U.S. 731, 736, 741 (2001); Ross
21   v. Blake, 136 S.Ct. 1850, 1857, 1859 (2016).
22           “Under the PLRA, a grievance suffices if it alerts the prison to the nature of the wrong for
23   which redress is sought. The grievance need not include legal terminology or legal theories,
24   because [t]he primary purpose of a grievance is to alert the prison to a problem and facilitate its
25   resolution, not to lay groundwork for litigation. The grievance process is only required to alert
26   prison officials to a problem, not to provide personal notice to a particular official that he may be
27   sued.” Reyes, 810 F.3d at 659 (alteration in original) (citations and internal quotation marks
28   omitted).
                                                        2
        Case 1:20-cv-00560-EPG Document 9 Filed 04/21/20 Page 3 of 4

 1            As discussed in Ross, 136 S.Ct. at 1862, there are no “special circumstances” exceptions
 2   to the exhaustion requirement. The one significant qualifier is that “the remedies must indeed be
 3   ‘available’ to the prisoner.” Id. at 1856. The Ross Court described this qualification as follows:
 4                   [A]n administrative procedure is unavailable when (despite what
                     regulations or guidance materials may promise) it operates as a
 5                   simple dead end—with officers unable or consistently unwilling to
                     provide any relief to aggrieved inmates. See 532 U.S., at 736, 738,
 6
                     121 S.Ct. 1819….
 7
                     Next, an administrative scheme might be so opaque that it becomes,
 8                   practically speaking, incapable of use….

 9                   And finally, the same is true when prison administrators thwart
                     inmates from taking advantage of a grievance process through
10                   machination, misrepresentation, or intimidation…. As all those
                     courts have recognized, such interference with an inmate's pursuit
11                   of relief renders the administrative process unavailable. And then,
                     once again, § 1997e(a) poses no bar.
12
     Id. at 1859–60.
13
              “When prison officials improperly fail to process a prisoner’s grievance, the prisoner is
14
     deemed to have exhausted available administrative remedies.” Andres v. Marshall, 867 F.3d
15
     1076, 1079 (9th Cir. 2017).
16
              If the Court concludes that Plaintiff has failed to exhaust, the proper remedy is dismissal
17
     without prejudice of the portions of the complaint barred by section 1997e(a). Jones, 549 U.S. at
18
     223–24; Lira v. Herrera, 427 F.3d 1164, 1175–76 (9th Cir. 2005).
19
              When it is clear on the face of the complaint that a plaintiff failed to exhaust
20
     administrative remedies, dismissal is proper. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir.
21
     2014).
22
        II.      ANALYSIS
23
              It appears from the face of the complaint that Plaintiff did not exhaust his available
24
     administrative remedies before filing this action. In his complaint, Plaintiff alleges two claims.
25
     For both claims, Plaintiff states that there are administrative remedies available at his institution,
26
     that he submitted a request for relief, and that he did not appeal his request to the highest level.
27
     (ECF No. 1, pgs. 5 & 6). Plaintiff does not explain why he did not submit his request(s) to the
28

                                                        3
        Case 1:20-cv-00560-EPG Document 9 Filed 04/21/20 Page 4 of 4

 1   highest level.
 2             Accordingly, the Court will order Plaintiff to show cause why this action should not be
 3   dismissed for failure to exhaust available administrative remedies. The Court notes that this
 4   dismissal would be without prejudice. Therefore, if Plaintiff exhausts his administrative remedies
 5   in the future, he could refile the complaint.
 6             The Court also welcomes Plaintiff to file any documents he believes demonstrates that he
 7   has exhausted all available administrative remedies.
 8      III.      CONCLUSION AND ORDER TO SHOW CAUSE
 9             Accordingly, it is HEREBY ORDERED that, within thirty (30) days from the date of
10   service of this order, Plaintiff shall show cause why this action should not be dismissed, without
11   prejudice, for failure to exhaust available administrative remedies. Plaintiff’s response may also
12   contain any documents Plaintiff believes are responsive to the exhaustion issue. If Plaintiff fails
13   to file a response the Court may recommend to a district judge that Plaintiff’s complaint be
14   dismissed without prejudice for failure to exhaust administrative remedies. Again, if Plaintiff’s
15   case is dismissed for failure to exhaust administrative remedies, Plaintiff may refile the complaint
16   after he has exhausted administrative remedies to the extent those remedies are still available to
17   him.
18

19   IT IS SO ORDERED.
20
        Dated:        April 21, 2020                            /s/
21                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

                                                       4
